Citation Nr: 1709465	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-14 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to January 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).

In March 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In a June 2016 decision, the Board denied an increased rating for a right wrist disability and granted a staged increased rating for neuropathy of the right upper extremity.  Additionally, the Board took jurisdiction of the Veteran's TDIU claim and remanded it for further development.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal.  As such, this matter is properly returned to the Board for appellate consideration.


FINDINGS OF FACT

1.  Prior to July 16, 2012, the Veteran was engaged in substantially gainful employment.

2.  As of July 16, 2012, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

As of July 16, 2012, but not earlier, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The evidence necessary to decide the claim is of record.  No further action is required to comply with the VCAA and implementing regulations.

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Since December 8, 2009, the Veteran has been service-connected for the following disabilities: (i) hearing loss, rated as 70 percent disabling; (ii) fracture, right wrist with traumatic arthritis, rated as 20 percent disabling; (iii) neuropathy of the right hand, rated as 10 percent disabling from January 5, 2006, and as 20 percent disabling from November 20, 2013; (iv) tinnitus, rated as 10 percent disabling; and (v) erythema multiforme, rated as noncompensable.  These disabilities combine to an 80 percent rating.  Thus, at all times since December 8, 2009, the Veteran has at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more, and he thus met the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked in a substantially gainful occupation in 2012 as a mechanic.  See August 2016 VA 21-8940.  The Veteran's past work experience includes work as a mechanic since 1978.  See SSA Records.  The Veteran received a GED.  See August 2016 VA 21-8940.  The Veteran stopped working on July 15, 2012.  See SSA Records.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation as of July 16, 2016, the day after he quit working.

In this regard, the Board first observes that the Veteran's 70 percent disability rating for bilateral hearing loss, in and of itself, demonstrates significant functional impairment.  Additionally, the record reflects that the Veteran's service-connected right wrist and hand disabilities significantly impact his occupational functioning.

A July 2009 VA treatment record shows that the Veteran reported hand pain while doing his job as a motor mechanic.

During a September 2009 VA joints examination, the Veteran reported flare-ups of hand pain as often as one time per day that are precipitated by physical activity, and alleviated by rest.  As for functional impairment during a flare up, the Veteran reported experiencing a hard time with movement.  The Veteran reported the overall functional impairment being difficulty with lifting and moving around particularly while at work.  The examiner noted that with regard to the Veteran's occupation and daily activities, the Veteran should avoid strenuous activities.  

In a note from October 2009 at the VAMC Oklahoma City, the Veteran cancelled his scheduled right wrist four corner fusion, reporting that his employer indicated he would be fired if he took time off work.  

The Veteran underwent a VA audiology examination in February 2010.  The Veteran was diagnosed with moderately severe bilateral hearing loss and tinnitus.  The examiner indicated that the Veteran's hearing loss and tinnitus affected the Veteran's usual occupation in that he had difficulty hearing and understanding conversations and ringing in both ears.  

In a November 2010 orthopedic consult, the Veteran was noted as being right hand dominant, and was working as an auto mechanic.  The Veteran complained of wrist pain and numbness.

In March 2011, the Veteran underwent a VA joints examination.  The Veteran reported a constant dull pain in his radial wrist made worse with sudden movements, and better if he ignored it.  The Veteran reported weakness, stiffness, possible swelling, heat, vague redness, and vague giving way, locking episodes every three to four months, fatigability, lack of endurance and loss of motion.  He reported two to three periods of flare-ups per month, precipitated by unknown factors, and alleviated by aspirin, and decreased activity.  The Veteran reported that during a flare up of pain he experienced redness, increased warmth, and difficulty with using hand tools.  The Veteran was employed at that time as an automobile mechanic, and had reportedly lost 10 to 15 days from work in the prior 12 month period.  The examiner indicated that the Veteran's right wrist disability had significant effects on his occupation as an automobile mechanic in that the Veteran had to be assigned different duties and that he could not do some electrical work because of tight work spaces.

In August 2012, the Veteran filed for Social Security disability benefits due to "wrist trouble" and hearing loss.  The Veteran was found to be disabled as of July 2012.  In the findings of fact portion of the disability decision, the Social Security Administration found that the Veteran would be unable to return to his past work as an auto service technician due to limited gross handling.

The Veteran underwent a VA joints examination in November 2013.  The Veteran reported he stopped working as a mechanic about 12 to 18 months prior.  The Veteran reported that he was not able to continue his occupation as an auto mechanic due to his wrist condition.  The examiner indicated that the Veteran's wrist condition impacted his ability to work in that the Veteran had to stop working as an auto mechanic due to pain and numbness in the right wrist.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering the above-cited evidence, the Board finds that when the Veteran's occupational training and education are taken into consideration, it is apparent that his service-connected disabilities render him unemployable.  Specifically, the Veteran has worked his entire life as a mechanic, and the severity of his service connected wrist and hand disabilities render him no longer able to perform this type of work.  Thus, his occupational skill set is limited to that of a mechanic.  This is significant because the Veteran's education is limited to having only earned a GED, and he has a severe bilateral hearing loss which further decreases the types of jobs that would be suitable for him.  The Board is not persuaded that the Veteran has a significant amount of transferable skills that would permit him to obtain and maintain substantially gainful sedentary employment.  For these reasons, the Board finds that the Veteran's service connected disabilities collectively render him unemployable. 

Based on the above, the Board finds that a TDIU is warranted from July 16 2012, the day after the Veteran stopped working, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  Prior to that date, the record shows that the Veteran was actually engaged in substantially gainful employment.  Accordingly, entitlement to a TDIU prior to July 16, 2012, is not warranted.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).  


ORDER

A TDIU is granted from July 16, 2012, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to July 16, 2012, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


